Title: To Alexander Hamilton from Edmund Randolph, 17 February 1795
From: Randolph, Edmund
To: Hamilton, Alexander


Dear sir
Philadelphia February 17. 1795.
I had intended to have paid my respects to you this morning. But being deprived of that pleasure by a bad cold, and bad weather, I beg leave to offer to yourself, Mrs Hamilton and family, my best wishes for your and their happiness; and to assure You of the true esteem and regard, with which I am
Dear sir   Your mo. ob. serv.

Edm. Randolph
Colo. Hamilton

